DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments to the claims, filed on 6/6/2022, are accepted and appreciated by the examiner. Applicant has amended claims 1-3, 5, 7-14, 16, 18-21, and 23-24. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 recites the limitation "the LUT input" (such as in step h).  There is insufficient antecedent basis for this limitation in the claim. The claim has identified “LUT input entries” in multiple previous steps, and therefore it is unclear which is “the LUT input” to which matching is performed.
Claims 12 recites the limitation "the LUT input" (such as in step h).  There is insufficient antecedent basis for this limitation in the claim. The claim has identified “LUT input entries” in multiple previous steps, and therefore it is unclear which is “the LUT input” to which matching is performed.
Claims 24 recites the limitation "the LUT input".  There is insufficient antecedent basis for this limitation in the claim. There is a definition of “each LUT having LUT input entries” and then later “a LUT input” and “the LUT input” but it is unclear which LUT inputs are being referred to 
Dependent claims 2-11, and 13-23 inherit the indefiniteness of the claims on which they depend, and are therefore also rejected under 35 U.S.C. 112 b. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claim 1 is directed to a method, which would be a statutory category of invention. However, the claim recites steps for: determining a value of a first and second angle, setting a rotation counter, identifying a LUT entry, identifying adjacent LUT entries, incrementing the counter by an angular rotation, repeating these steps, identifying a second LUT entry, identifying a second set of adjacent entries, incrementing the counter and repeating these steps to rotate a vector. These steps are all taken to be a mathematical analysis, and therefore an abstract idea under step 2A prong one of the patent eligible subject matter analysis. Under step 2A prong two, the abstract idea is not taken to be integrated into a practical application, as no limitations do anything more than perform mathematics. Further, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because no additional limitations are provided. Finally, the addition of the language “for use in electronic device" is not taken to be integration into an application, as this is broad language which would be no more than performing the steps in a computer.
Dependent claims 2-11 fail in incorporate any limitations amounting to significantly more than the abstract idea of claim 1. Specifically, the claims only further define mathematical analysis and comparison and are therefore themselves abstract. 
Claim 12 is directed to a method, which would be a statutory category of invention. However, the claim recites steps for: determining a value of a first and second angle, setting a rotation counter, identifying a LUT entry, selecting an LUT output entry, incrementing a rotation counter, comparing a rotation value, and based on the comparison repeating these steps. Under step 2A prong two, the abstract idea is not taken to be integrated into a practical application, as no limitations do anything more than perform mathematics. Further, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because no additional limitations are provided. Finally, the addition of the language “for use in electronic device" is not taken to be integration into an application, as this is broad language which would be no more than performing the steps in a computer.
Dependent claims 13-22 fail in incorporate any limitations amounting to significantly more than the abstract idea of claim 12. Specifically, the claims only further define mathematical analysis and comparison and are therefore themselves abstract. 
Claim 23 is directed to a system, which would be a statutory category of invention. However, the claim recites the system has circuitry to: access an LUT, incrementally rotate a vector, compare a rotation counter value and complete an incremental vector rotations. Under step 2A prong two, the abstract idea is not taken to be integrated into a practical application, as no limitations do anything more than perform mathematics. Further, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because implementation of these steps on “processing circuitry” in no more than routine computer implementation, which has been determined by the courts to not be significantly more. Finally, the addition of the language “for use in electronic device" is not taken to be integration into an application, as this is broad language which would be no more than performing the steps in a computer.
Dependent claims 24-25 fail in incorporate any limitations amounting to significantly more than the abstract idea of claim 23. Specifically, the claims only further define mathematical analysis and comparison and are therefore themselves abstract. 
Claim 26 is directed to a method, which would be a statutory category of invention. However, the claim recites steps for: accessing a LUT, using the LUT to rotate a vector, incrementing an angular rotation counter, comparing values of the counter to generate a comparator signal, and iteratively accessing the LUT based on the comparator signal to complete vector rotation. Under step 2A prong two, the abstract idea is not taken to be integrated into a practical application, as no limitations do anything more than perform mathematics. Further, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because no additional limitations are provided.
Dependent claim 27 fails in incorporate any limitations amounting to significantly more than the abstract idea of claim 26. Specifically, the claim only further defines mathematical analysis and comparison and is therefore also abstract. 

Response to Arguments
Applicant’s arguments with respect to the 112 rejections have been considered but are moot because the 112 rejections above are based on the newly amended language.
Applicant's arguments regarding the 101 rejections have been fully considered but they are not persuasive. First Applicant argues the new language “for use in electronic device” is integration into a practical application. However, as discussed in the rejection above, such broad language is no more than computer implantation and is not the required type of integration. The examiner notes that were the use instead to be a final "step" of generating result indicating orientation of the device (as supported in first paragraph of detailed description) further consideration would be required. 
Second, the Applicant has argued the claim is not directed to a mathematical concept, but the examiner maintains vector analysis and rotation in the form of matching is a type of mathematical analysis and therefore the 101 rejection is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE E BLOSS whose telephone number is (571)272-3555. The examiner can normally be reached M-T 10:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHANIE E BLOSS/               Primary Examiner, Art Unit 2896